DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.    Claims 11, 12, 15-18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strandberg et al (US 8,196,787), as evidenced by US 20210/0183815; US 2009/0009812; 2008/0030534; and US US 6,318,832.
Strandberg teaches method for coating at least an area of a surface by a Drop-on-Demand (DOD) method (0039) with a liquid coating material (0039), comprising the steps of:
providing a DOD dispensing head with a plurality of nozzles (0042) arranged in a line forming a row of nozzles, each of the nozzles being individually controllable (0042) to dispense the liquid coating material;

moving the DOD dispensing head along a path over the surface (0053), the path maintaining a constant distance between the plurality of nozzles and the surface (0043 and 0045-wherein the triggering at a specific separation distance is understood to read on the “constant distance” limitation.  Alternatively, the constant distance can be achieved in embodiments wherein the unit contacts the surface);
wherein the path is substantially perpendicular to the line of nozzles (see Figure 2);
wherein the movement of the DOD dispensing head comprises a superposition of a translational movement along the path and a rotational movement with an axis of rotation being perpendicular to the surface; (0028-arcuate motion;  also understood to read on the “oblique” movement of claims 29 and 30).
dispensing discrete amounts of the liquid coating material onto the surface through one or more of the nozzles (0042), wherein the dispensing is triggered non-synchronously by a control unit (0042).
With regards to claim 12, the examiner takes the position that the rotational movement of the arcuate path disclosed in Strandberg would maintain the direction of the row of nozzles substantially perpendicular to the path.
With regards to claim 13, Strandberg teaches individual nozzles are actuated at a firing frequency that is independent of the firing frequency of one or more of the other nozzles in the plurality of nozzles (0042).
With regards to claim 16, Strandberg teaches the movement speed of the at least one of the plurality of nozzles relative to the surface is determined by measuring the movement speed of at least one point of the DOD dispensing head relative to the surface (0042).
	With regards to claim 17, Strandberg teaches the movement speed of the at least one of the plurality of nozzles relative to the surface is determined by measuring the rotational velocity of the rotational movement of the DOD dispensing head around its axis of rotation (0035 and 0042 wherein the movement is arcuate).
	With regards to claim 18, Strandberg teaches each nozzle in the plurality of nozzles is actuated to dispense the liquid coating material depending on a movement speed of such nozzle relative to the surface (0042).
With regards to claim 19, Strandberg teaches a dispensing device for coating at least an area of a surface by a Drop-on-Demand (DOD) method with a liquid coating material, the dispensing device comprising a DOD dispensing head, the dispensing head having at least two individually controllable nozzles (see discussion of claim 11);
means for moving the DOD dispensing head parallel to the surface along a curved path while maintaining the DOD dispensing head at a constant distance to the surface (see discussion of claim 20);
means for rotating the DOD dispensing head around an axis perpendicular to the surface (0028; 0066);
	a control unit configured to actuate the at least two nozzles non-synchronously to dispense discrete amounts of the liquid coating material onto the surface (0042).
	With regards to claim 20, Strandberg teaches the means for moving the DOD dispensing head comprises at least one of wheels (0069).
	With regards to claim 21, Strandberg teaches the means for moving the DOD dispensing head, comprise at least two wheels (herein understood to be read on the claimed “rollers”) or rollers which are not coupled (0069 and 0070).
	With regards to claim 24, Strandberg teaches an optical sensor may be used for measuring the relative change of position with respect to the surface (0064).
With regards to claim 25, Strandberg teaches The dispensing device according to claim 19, further comprising a sensor for measuring at least one of a translational speed of movement of the DOD dispensing head and a rotational speed of the DOD dispensing head (0035 wherein it is taught omnidirectional scanning is possible).
	With regards to claim 26, Strandberg teaches the device comprises one or more sensors for measuring the distance of movement of the DOD dispensing head relative to the surface (0042).
With regards to claim 27, Strandberg teaches an encoder wheel-herein understood to read on the “sensors for measuring the distance of movement of the DOD dispensing head relative to the surface comprise sensors that measuring the rotation of one or more wheels on the DOD dispensing head.”
With regards to claim 28, Strandberg teaches one or more sensors for measuring the distance of movement of the DOD dispensing head relative to the surface comprise a navigational sensor (0042) behind a window (0072)-understood to be inclusive of  optical sensors that measuring the change of position of the DOD dispensing head relative to the surface (see e.g. US 10,458,938 col 5, lines 55+-wherein navigational sensors are noted to include IR, ultrasonic, optical, magnetic, pressure or other type of sensors).
 Strandberg teaches the firing frequency of the nozzles may be controlled independently from one another based upon the speed of the movement along the path.  Strandberg does not explicitly teach the firing frequency is selected such that a distance between the center of the drops of the liquid coating material successively dispensed by the nozzle is constant or that successive drops of the liquid coating material dispensed by at least one of the plurality of nozzles overlap on the surface.  However, it would have been obvious to one of ordinary skill in the art to select the firing frequency and density/pattern of deposited dots based the image desired to be applied as overlap and distance between adjacent dots are known in the art to effect the quality of the resulting image. 
Said facts are well known in the art. For example, US 2010/0183815 teaches the bombardment frequency and distance between paint droplets determines the thickness of the paint applied (006).  Furthermore, the reference teaches the distance between droplets is preferably somewhat smaller than the diameter of the paint droplets (0006-i.e droplet overlap is desirable to form a uniform thickness film). US 2009/0009812 teaches the distance between two subsequently fired droplets along the same line should not significantly change in order to avoid breaks in the printed image (0043). US 20080030534 teaches that the firing frequency of a hand held micro-fluid ejection device should have a firing frequency substantially equal to the expected translational velocity of the ejection device across the target area divided by droplet space distance (i.e. chosen to maintain a desired/consistent spacing between droplets). US 6,318,832 teaches printer heads which form an image by placing a pattern of dots on the medium utilize an array or grid of pixels wherein the center to center distance between pixels determine the dot pitch and represent the possible dot locations of the printed image (see Background of the Invention).  Furthermore, dot overlap results in saturation of the image.
Response to Arguments
Applicant’s arguments filed June 2022 have been fully considered but are not persuasive.
Response to Claim Rejections Under 35 U.S.C. § 103 
With regards to the rejection of previous claims 14 (now amended claim 11) and 15 under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,196,787 to Strandberg et al. (hereinafter “Strandberg”), Applicant notes the rejection takes the position that equal distancing of droplets and overlapping droplets are variables known in the art to control print quality.  Applicant argues the Office’s “official notice”/”well known”  position is not supported by  any evidence that either (a) selecting a firing frequency such that the distance between the center of drops of the liquid coating material
successively dispensed by the nozzle is constant; or (b) successive drops of the liquid coating
material dispensed by at least one of the plurality of nozzles overlap on the surface; are “known in
the art.” Thus, applicant argues the Examiner has not met its burden with respect to a rejection of the subject claims under Section 103 because he has not provided any evidence that the subject limitations are “known in the art.”   Said argument is noted but is not persuasive in view of the evidentiary references cited in the current Office Action which establish that the facts asserted to be well-known, or to be common knowledge in the art, are capable of instant and unquestionable demonstration as being well-known. Consistent with the requirements of MPEP 2144.03, an examiner may provide documentary evidence in the next Office action and maintain a rejection which relied upon facts well known in the art.
Specifically, US 2010/0183815 teaches the bombardment frequency and distance between paint droplets determines the thickness of the paint applied (006).  Furthermore, the reference teaches the distance between droplets is preferably somewhat smaller than the diameter of the paint droplets (0006). US 2009/0009812 teaches the distance between two subsequently fired droplets along the same line should not significantly change in order to avoid breaks I the printed image (0043). US 20080030534 teaches that the firing frequency of a hand held micro-fluid ejection device should have a firing frequency substantially equal to the expected translational velocity of the ejection device across the target area divided by droplet space distance (i.e. chosen to maintain a desired/consistent spacing between droplets). US 6,318,832 teaches printer head which form an image by placing a pattern of dots on the medium utilize an array or grid of pixels wherein the center to center distance between pixels determine the dot pitch and represent the possible dot locations of the printed image (see Background of the Invention).  Furthermore, dot overlap results in saturation of the image. 
Applicant further argues that applicant’s  statement, without more, does not satisfy the clear initial burden imposed on the Examiner to provide factual underpinnings predicated on sound technical and scientific reasoning such that applicant may adequately traverse the rejection in the next reply.  The examiner respectfully disagrees as the rejection set forth the result effective variables (i.e. droplet spacing and droplet overlap) and the results that the Office asserted was well-known in the art when said variables are optimized.  Such a statement sets forth the factual findings (i.e., the variables known to be result effective variables and the results which could be optimized) upon which the Office’s position was predicated.
Applicant argues  the Examiner’s statement is not even germane to the present invention since the invention is not concerned with printing images, but rather with depositing a coating on a surface. See Application at paragraph [0001].  Said argument is noted but is not persuasive as an “image” would include any aesthetic coating applied to a surface-including a homogenous coating.  Furthermore, the claimed invention is not limited with regards to what liquid coating is deposited on the surface and, thus, would include printing inks as well as paints and other coating materials.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R KRUER/               Primary Examiner, Art Unit 3649